



COURT OF APPEAL FOR ONTARIO

CITATION: Goodyear Canada Inc. v. American International
    Companies (American Home Assurance Company), 2013 ONCA 395

DATE: 20130613

DOCKET: C54440

Laskin, Cronk and Hoy JJ.A.

BETWEEN

Goodyear Canada Inc.

Plaintiff (Appellant/

Respondent by cross-appeal)

and

American
    International Companies (Formerly American Home Assurance Company)
,
Gerling Canada Insurance
    Company (Formerly Gerling Global General Insurance Company),
ING Canada (Formerly Guardian
    Insurance Company of Canada),

Northumberland General Insurance Company, Royal &
    Sun Alliance Insurance Company of Canada
, Aviva Canada (Assumed the business
    of The General Accident Assurance Company of Canada, and Scottish & York Insurance
    Co. Limited),
The Home
    Insurance Company
,
    Ace USA (Ace INA Insurance), Jevco Insurance Company,
Lombard Canada Ltd. (Assumed the
    business of Phoenix Assurance Company of London)

Defendants (Respondents/

Appellants by cross-appeal)

William G. Scott and Eli D. Mogil, for Goodyear Canada
    Inc.

Donald H. Rogers, Q.C., for Northumberland General
    Insurance Company

W. Colin Empke, for ING Canada

Vern Rogers, for American International Companies

Mark M. ODonnell, for Royal & Sun Alliance Insurance
    Company of Canada

Douglas H. McInnis, for Lombard Canada Ltd. and The Home
    Insurance Company

Heard: April 23, 2013

On appeal and cross-appeal from the order of Justice David
    G. Stinson of the Superior Court of Justice, dated September 16, 2011, with
    reasons reported at 2011 ONSC 5422.

Cronk J.A.:

I.        Introduction

[1]

Between 1969 and 1973, the appellant, Goodyear Canada Inc. (Goodyear),
    manufactured and exported industrial gasket material containing asbestos to
    customers in the United States.  When extensive asbestos-related litigation
    erupted in the United States in the 1970s and 1980s, Goodyear was named as a
    defendant or third party in a multitude of lawsuits in which the plaintiffs
    claimed damages for injuries allegedly caused by exposure to asbestos (the
    U.S. Claims).

[2]

The U.S. Claims are continuous loss or long-tail injury claims: they
    involve damages claims for injuries allegedly sustained over many years due to
    exposures to asbestos at unascertainable times.  The bodily injuries at issue
    potentially span the period from 1969 to the present.

[3]

Faced with this litigation tsunami, Goodyear called upon the
    respondents, its Canadian property and casualty insurers, to defend and
    indemnify it in respect of the U.S. Claims.

[4]

The respondents had issued, at different times, occurrence-based
    insurance policies to Goodyear between 1969 and 1980 under which all sums liability
    coverage was provided for occurrences of bodily injury happening during the
    various policy periods (the Policies).

[5]

A typical coverage grant in the Policies states:

The [Insurer] will indemnify the Insured for all sums which the
    Insured will be legally obligated to pay for damages and expenses ... caused by
    or arising out of each occurrence happening during the policy period.

[6]

The Policies also contain 
per
claim deductibles ranging in
    amount from $10,000 to $25,000
per
claim.  Under the terms of the
    Policies, Goodyear is obliged to pay these deductibles for both defence costs
    and indemnity before the Policies are required to respond.

[7]

For the purpose of this appeal, the parties agree that, subject to
    applicable deductibles, the coverage provided by the Policies extends to any
    claim for asbestos injuries arising from exposure to asbestos in the years 1969
    to 1980, even if the manifestation of the alleged injuries occurred later.

[8]

However, it is also common ground that for the years 1980 to 1985, Goodyear
    was fully self-insured.  This arises from two circumstances.  First, commencing
    in 1980, Goodyear transferred its insurance coverage for product liability
    risks, including asbestos-related risks, to the insurance program of its parent
    company in the United States.  As a result, from 1980 onwards, Goodyears
    Canadian-based insurance policies contained a U.S. territorial exclusion.

[9]

Second, also from 1980 onwards, Goodyears insurance program for U.S. 
    based product liability claims was subject to significant and steadily
    increasing self-insured retentions.  By 2005, these retentions had escalated to
    about US$25 million per occurrence.

[10]

The
    principal dispute between the parties concerns the allocation of liability under
    the Policies for asbestos injuries that are found to have occurred after 1985. 
    Goodyear maintains that from that year onwards, it was unable to obtain
    insurance coverage at commercially-reasonable rates for asbestos-related
    liability in the United States due to a decision by the insurance industry to
    cease underwriting such risks (the Coverage Cut-off).  Goodyear relies on the
    decision in
Stonewall Insurance Co. v. Asbestos Claims Management Corp.
,
    73 F.3d 1178 (2d Cir. 1995), to contend that the respondents should be held
    responsible for any asbestos injuries that are found to have occurred after the
    Coverage Cut-off.

[11]

In
Stonewall
, the Second Circuit Court of Appeals considered the
    implications of a coverage cut-off in circumstances similar to those arising in
    this case.  The
Stonewall
court accepted that an industry-wide
    coverage cut-off occurred in 1986.  In considering liability allocation in
    these circumstances, the court held that insurers who had provided coverage for
    asbestos-related risks prior to 1986 were collectively responsible for claims
    involving continuing asbestos injuries that occurred after 1986 (the 
Stonewall
Principle).

[12]

Under
    the
Stonewall
Principle, an insured who was unable to purchase
    liability insurance at commercially-reasonable rates for asbestos-related risks
    is essentially relieved of responsibility for claims relating to the years when
    the appropriate coverage was unavailable.

[13]

The
    main issue on this appeal is whether the
Stonewall
Principle should be
    adopted into Ontario law to take account of the Coverage Cut-off.  As I will
    explain, Goodyear urges the endorsement of the
Stonewall
Principle in
    this jurisdiction on grounds of fairness and contractual interpretation.

II.       Liability Allocation

[14]

Liability
    allocation issues in continuous injury cases involving multiple insurance
    policies are particularly complex.  This case is no exception.

[15]

Each
    of the respondents was on the risk, that is, provided coverage under the
    Policies, for only part of the time during which the injuries due to asbestos
    exposure allegedly occurred.  Further, the timing of the triggering event 
    exposure to asbestos  cannot be established with precision.  Asbestos injuries
    can occur over a number of years after exposure and the expiration of relevant
    insurance policies.  In the U.S. Claims, for example, it is alleged that
    asbestos fibres from Goodyears products lodged and stayed in the claimants lungs
    for numerous years, only manifesting in disease at much later dates.

[16]

None
    of the Policies contains a specific allocation of loss clause.  As a result,
    based on the language of the coverage grants, quoted above, it is arguable that
    each insurer on risk between 1969 and 1980 could be held jointly and severally
    liable for all sums that Goodyear is found liable to pay in respect of the
    U.S. Claims.

[17]

Under
    this all-sums approach to liability allocation, a single insurer could be
    required to pay the entire amount of an asbestos injury claim, notwithstanding
    that multiple policy periods are triggered by the applicable claim.  In effect,
    the all-sums approach imposes joint and several liability on all insurers whose
    policies have been triggered.

[18]

To
    avoid the unfairness inherent in the all-sums allocation method, courts in the
    United States and Canada have sometimes employed a 
pro-rata
approach
    to the allocation of loss in continuous injury cases where multiple insurance
    policies are in play.  The aim of the
pro-rata
allocation method is to
    ensure that the allocation of loss to a particular insurance policy is
    proportionate to the damages suffered during that policys term.

[19]

For
    asbestos-related continuous injury claims, like the U.S. Claims, the
pro-rata
approach has been combined with what is known as the continuous trigger
    theory.  Under this theory, every insurance policy in effect from first
    asbestos exposure to discovery or manifestation of injury is deemed to be engaged. 
    Once multiple policies have been triggered, the question then shifts to one of
    liability allocation.

[20]

In
    combination, the
pro-rata
allocation method and the continuous trigger
    theory contemplate that a loss spanning multiple policy years will be allocated
    to each of the policy periods under the triggered insurance policies.  An
    individual insurers liability is then determined by dividing the time that it
    was on risk, by the total length of time during which the loss is found to have
    occurred.  Importantly, part of the loss is also allocated to periods when the
    insured was self-insured.  Consequently, the self-insured bears responsibility
    for part of the total loss.

[21]

In
    Canada, those courts that have considered the all-sums and
pro-rata
liability
    allocation approaches have tended to prefer to allocate the relevant losses
    over policy periods based on some type of
pro-rata
allocation method. 
    See for example,
Surrey (District) v. General Accident Assurance Co. of
    Canada
(1996), 19 B.C.L.R. (3d) 186 (C.A.);
Alie v. Bertrand & Frè
re
    Construction Co.
(2002), 11 C.L.R. (3d) 19 (Ont. S.C.), affd (2002), 62
    O.R. (3d) 345 (C.A.).

III.      The Litigation

[22]

In May 2004, Goodyear sued the respondents, seeking a declaration that
    they are obliged to defend and indemnify Goodyear concerning the pending U.S.
    Claims and like anticipated claims in the United States, among other relief.

[23]

After
    the commencement of the litigation, the parties agreed to have certain
    threshold interpretive issues regarding the Policies determined prior to trial
    on motion to the Superior Court of Justice.  For the purpose of the motion, the
    parties further agreed that the
pro-rata
approach, coupled with the
    continuous trigger theory, would apply.

[24]

The
    central issue before the motion judge was how the losses alleged in the U.S.
    Claims should be allocated under the Policies, using
pro-rata
allocation and the continuous trigger theory, if Goodyear was involuntarily
    uninsured after 1985 due to the alleged Coverage Cut-off.

[25]

At
    the core of this issue was Goodyears claim that the
Stonewall
Principle should apply to the allocation of liability under the Policies for
    post-1985 occurrences.  As the motion judge explained, at para. 7, the
    application of the
Stonewall
Principle is of critical importance to
    the parties in this case because, if it does not apply:

[I]t is conceivable that Goodyear effectively has no insurance
    coverage for most of the U.S. Claims.  This is a result of the nature of
pro-rata
allocation: the monetary value of a single claim may be spread across so many
    years that the portion allocated to a given year will not exceed the
per
-claim
    deductible that Goodyear must absorb before being indemnified by its insurer.

[26]

Against
    this

backdrop, the motion judge
    described the questions for determination in these terms, at para. 37:

Upon

hearing oral
    argument,

the

issues

for
    determination distilled to the following three:

(1)

Whether
    and for what years, after 1985, was insurance

coverage

not

available

on

a commercially- reasonable
    basis to Canadian commercial insureds with respect to occurrences arising in
    the United States from asbestos-related injuries?

(2)

Should the
Stonewall
Principle be adopted into Ontario law?

(3)

Should
    deductibles for each insurance policy triggered in this action be allocated
    amongst all policy years triggered on a
pro-rata
basis?

IV.     Motion Judges Rulings

[27]

The
    motion judge made four critical rulings.  First, he found that the Coverage
    Cut-off was in place after 1985, that is, from 1986 onwards.  I did not
    understand the parties to seriously challenge this finding.

[28]

Second,
    the motion judge declined to adopt the
Stonewall
Principle.  He held that
    Goodyear was obligated to self-insure for any asbestos-related injury found to
    have been suffered by third-party claimants from 1986 onwards.

[29]

Third,
    the motion judge rejected Goodyears contention that the deductibles under the Policies
    should be prorated to accord with the proration of coverage.

[30]

Fourth,
    the motion judge concluded that neither Goodyears 1980 decision to transfer
    all its risk for products sold in the U.S. market to the U.S. insurance market,
    nor its self-insured retentions on its liability policies after 1980, affected Goodyears
    self-insurance obligation.

[31]

Goodyear
    appeals from the motion judges second and third rulings.  If Goodyears appeal
    is successful, the respondents appeal from the fourth ruling.

V.      Issues

[32]

Goodyear
    raises two issues on its appeal:

(1)

Should the
Stonewall
Principle be adopted in Ontario?

(2)

Should the
    deductibles under the Policies be prorated among the insurers on risk under the
    Policies during the period 1969 to 1986, to correspond with the proration of
    coverage?

[33]

If
    this court determines that the
Stonewall
Principle should be adopted
    in Ontario, the respondents raise one issue by way of cross-appeal:

(1)   Do the changes
    effected from and after 1980 to Goodyears liability insurance program and its
    self-insured retentions on its liability policies after 1980 affect its self-insurance
    obligation?

VI.     Analysis

A.      The Appeal

(1)

Should the
Stonewall
Principle be Adopted in Ontario?

[34]

Goodyear
    makes two main arguments in support of its contention that the motion judge
    erred by failing to adopt the
Stonewall
Principle.  First, it submits that
    the
Stonewall
Principle is animated by concerns of fairness to
    insurers and insureds alike.  The motion judges failure to import the
Stonewall
Principle into Ontario law, Goodyear says, is fundamentally unfair since a true
    risk transfer between Goodyear and the respondents was not viable after the
    Coverage Cut-off.  The essence of this unfairness argument is succinctly
    captured in Goodyears factum, at para. 15:

If the
Stonewall
principle does not apply, given that
    the number of years that the claims will be pro-rated [
sic
] across
    continues past 1986, combined with the application of customary deductibles, it
    will result in the insurers not having to indemnify Goodyear at all (
as the
    resulting amounts will be within the deductible that Goodyear must absorb
).
Each year that passes will further dilute the availability of coverage
    absent the intervention of this Court
.  [Emphasis added.]

[35]

Second,
    during oral argument, Goodyear maintained that the coverage grants in the
    Policies are ambiguous because they fail to address the allocation of liability
    where the alleged loss occurrences span several policy periods.  Goodyear urges
    that in light of this ambiguity, regard must be had to the reasonable
    expectations of the parties and a construction of the coverage grants that
    favours the insured.  This interpretive approach, Goodyear contends, supports the
    importation of the
Stonewall
Principle into Ontario law.

[36]

Since
    I regard the proper construction of the coverage grants as critical to the
    issue whether the motion judge erred by declining to adopt the
Stonewall
Principle,
    I turn first to Goodyears contractual ambiguity argument.

(a)
Goodyears contractual ambiguity argument

[37]

I
    do not accept Goodyears claim that the coverage grants are ambiguous.

[38]

I
    observe, first, that the parties are at odds as to whether this contractual
    ambiguity argument was raised before the motion judge.  The respondents assert
    that it was not advanced before the motion judge and that it is raised by
    Goodyear for the first time on appeal.  Goodyear disagrees.

[39]

Goodyears
    factum contains no assertion that the coverage grants in the Policies are
    ambiguous.  Nor do the motion judges reasons address this issue.  The reasons
    suggest, throughout, that Goodyears unfairness complaint was the anchor for
    its assertion that the
Stonewall
Principle should be recognized and
    adopted by Ontario courts.

[40]

Be
    that as it may, I regard the language of the coverage grants as evincing a
    clear and unambiguous expression of the parties intentions regarding the scope
    of the cover afforded under the Policies.  I repeat for convenience, the
    language of what the parties accept is a typical insuring agreement under the Policies:

The [Insurer] will indemnify the Insured for all sums which the
    Insured will be legally obligated to pay for damages and expenses ... caused by
    or arising out of
each occurrence happening

during the policy
    period
.  [Emphasis added.]

[41]

On
    a plain reading of this coverage grant, the insurers duty to indemnify the
    insured is limited to losses caused by or arising out of each occurrence
    happening during the policy period, as defined under the policy.  Nothing in
    this language signifies an intention by the contracting parties that the
    insurers indemnity obligation extends to occurrences happening after the
    policy period.

[42]

The
    limiting language of the coverage grants is reinforced by the definitions of
    policy period or policy period territory set out in many of the Policies. 
    Under these or similar definitions in the Policies, the policy at issue is
    described as applying to bodily injuries, accidents or occurrences which take
    place during the policy period: see for example, Clause V of the Phoenix
    Assurance Company Limited Policy #24-058632; Clause IV of the American Home
    Assurance Company Policy #BE337 53 84; and Clause 10 of the Northumberland
    General Insurance Policies

#IVT 10094
    and # IVT 10201.

[43]

Thus,
    the language of the Policies indicates that the parties agreed to a significant
    temporal limitation on the respondents duty to indemnify Goodyear  the
    insurers risk is confined to occurrences (in this case, bodily injuries) happening
    during the defined policy period.  Of course, the duration of the defined
    policy period varies among the Policies.  But the important point is that the
    parties bargained, in clearly expressed language, for time-limited liability coverage.

[44]

I
    agree with the respondents submission that, under the established principles
    of contractual interpretation, the language of the Policies cannot be ignored
    or re-written.  The Policies must be interpreted in a manner that accords with
    the expressed intention of the parties.

[45]

In
    my view, there is simply no contractual footing for the assertion that the
    respondents agreed to assume liability for damages occasioned by bodily
    injuries sustained after (in some cases, many years, if not decades, after) the
    expiration of the Policies.  Contractual language of this type could easily have
    been included in the Policies if the parties had intended to contract for
    coverage outside the defined policy periods.  Moreover, Goodyear paid no
    premium for the insurers assumption of such broadly-cast risks.

[46]

Furthermore,
    Goodyear pointed to no evidence on this record indicating that prior to the
    date of the Policies or during the defined policy periods, the parties lent
    their minds to the potential future unavailability of liability insurance in the
    United States concerning asbestos-related injury claims.

[47]

As
    Goodyear candidly acknowledged during oral argument, in the absence of
    ambiguity in the language of the coverage grants, the reasonable expectations
    of the parties are irrelevant to the proper construction of their rights and obligations
    under the Policies.  This was a proper concession.

[48]

I
    therefore conclude that the coverage grants under the Policies are not
    ambiguous.  In my view, they admit of only one reasonable interpretation: the
    indemnity obligation of the insurers is confined to occurrences that happened
    during the contractually defined policy period under each of the Policies. 
    That said, nothing in the coverage grants precludes the parties from separately
    agreeing, if so advised, on a proration of assigned risk where multiple policies
    are triggered in respect of the same loss or losses.

(b)
Goodyears unfairness argument

[49]

I
    turn now to Goodyears invocation of fairness as the basis for the adoption of
    the
Stonewall
Principle in Ontario.

[50]

As
    I understand it, Goodyears unfairness argument proceeds in this fashion.  Where
    allocation of losses over multiple policy periods is required and the parties
    have agreed that the
pro-rata
allocation method should be employed,
    the critical issue is how to achieve fair liability allocation when the insured,
    through no fault of its own, had no liability coverage for asbestos-related
    risks in the United States during part of the time that the losses at issue may
    be found to have occurred.

[51]

Goodyear
    accepts that where the lack of liability coverage is due to an insureds
    election (for example, where the insured decides to self-insure or does not
    purchase adequate insurance in a particular year), the insured is obliged to
    contribute on a
pro-rata
basis towards the claims at issue.  However, Goodyear
    says that it made no such election.  To the contrary, as in
Stonewall
,
    Goodyear was willing but unable to purchase insurance coverage for
    asbestos-related liability in the United States at commercially-reasonable
    rates due to the Coverage Cut-off.

[52]

Goodyear
    emphasizes that the
Stonewall
Principle was fashioned by U.S. courts,
    in factually similar circumstances, to avoid unfairness to insureds by
    relieving them of responsibility for losses occurring during periods of
    involuntary non-coverage.  In particular, in
Stonewall
, the court was concerned
    with liability coverage issues in the context of claims for personal injuries,
    among other losses, arising from exposure to asbestos.  The court framed the
    issue to be determined as follows, at p. 1186:

[T]he relevant time period or periods for which liability
    insurance coverage is available to a former asbestos product manufacturer
    confronted with thousands of asbestos-related claims, where the policies at
    issue are triggered not by the assertion of a claim against the insured but by
    the occurrence of bodily injury  during the policy period.

[53]

The
    liability allocation issue in
Stonewall
was subject to many of the
    same contractual interpretation issues that arise in this case.  The
Stonewall
court, at p. 1186, described some of the interpretive difficulties in this
    fashion:

[T]he standard form language of the insurance policies appears
    to have been drafted in the expectation that it would usually be applied to the
    ordinary injury where accident and resulting harm take place almost
    simultaneously, a circumstance normally presenting no difficulty in determining
    when an injury has occurred.  As this case demonstrates, however, substantial
    issues of interpretation arise where the policies are sought to be applied to
    injuries of a progressive nature, which may not fully develop or become
    manifest until years after exposure to the injury-causing substance.  [Footnote
    omitted.]

[54]

The
    pertinent holding in
Stonewall
with which this court is concerned is expressed
    at pp. 1203  04:

We agree with [the trial judge] that proration-to-the-insured
    is a sensible way to adjust the competing contentions of the parties in the
    context of continuous triggering of multiple policies over an extended span of
    years.  We agree that such proration is appropriate as to years in which [the
    insured] elected not to purchase insurance or purchased insufficient insurance,
    as demonstrated by the exhaustion of its policy limits.  However,
we do not
    agree with the [trial judges] subsidiary ruling that proration-to-the-insured
    should be applied to years after 1985 when asbestos liability insurance was no
    longer available
.  [The trial judge] applied proration-to-the-insured even
    after 1985.  His rationale was that [the insured] had bargained away coverage
    by accepting asbestos exclusion clauses.  We think that is not a realistic
    view of the situation.  There is no reason to believe that any bargaining
    occurred with respect to the asbestos exclusion clauses.

Moreover, we note that judges who have endorsed
    proration-to-the-insured have done so only to oblige [an insured] to accept a
    proportionate share of a risk that it elected to assume, either by declining to
    purchase available insurance or by purchasing what turned out to be an
    insufficient amount of insurance
.

...

We therefore modify the judgments so as not to apply the
    proration-to-the-insured approach to years after 1985, the point at which
    asbestos liability insurance ceased to be available
.  [Emphasis added.]

[55]

Contrary
    to Goodyears submission, I see no error in the motion judges decision to
    reject the
Stonewall
Principle.  In my view, as I will explain, there
    are four fundamental problems with the proposition that the
Stonewall
Principle should be imported into Ontario law.

[56]

First,
    in my view, the
Stonewall
Principle is inconsistent with the express
    terms of the Policies, more particularly, the coverage grants.

[57]

As
    I have already explained, the respondents indemnity and defence obligations
    were undertaken with reference to occurrences that happen during the policy
    period.  Premiums were set based on this assumption of risk.  The application
    of the
Stonewall
Principle would oblige the respondents to compensate
    injured plaintiffs (and to pay associated defence costs) for bodily injuries
    sustained from 1986 to the present, a period long after the expiry of the
    Policies.  The unfairness of this result to the respondent insurers is evident
    since they neither underwrote nor received any premium for such coverage.

[58]

The
    unfairness of the
Stonewall
Principle to affected insurers has been
    emphasized by various courts in the United States.  In
AAA Disposal Systems
    Inc. v. Aetna Casualty and Surety Co.
, 821 N.E. 2d 1278 (Ill. 2nd Dist.
    Ct. App. 2005), appeal denied 829 N.E. 2d 786 (2005), the Appellate Court of
    Illinois, Second District considered, and rejected, the proposition that
    insurers should be liable, under insuring agreements similar to those contained
    in the Policies, for losses that occurred during a period when no other
    insurance coverage was available to the insureds.  The court stated, at paras.
    23 and 24:

[The] Intervenors argument ignores the plain and ordinary
    meaning of the policy period language in the policies at issue.  Each of the
    [insurers] policies provides:

This policy applies only to occurrences, as herein defined,
    which happen during the policy period.

To allow Intervenors to reach into the future and include every
    occurrence would eviscerate the policy period contained in the policies  
    Nothing in the [insurers] excess policies indicates that it intended to
    provide coverage past the finite policy period.

....

[The] Intervenors ignore that insurance coverage disputes are
    governed by contract law.  This court previously explained that the damages for
    the years that an insured carried no insurance must be allocated to the
    insured.

To allocate these damages to
    the insurer would be unfair.  Even when an insurer agrees to indemnify an
    insured for all sums, it has to be for sums incurred during the policy
    period.  Because the policy periods contained in the [insurers] insurance
    policies do not include the years plaintiffs went uninsured, we fail to
    understand why [the insurer] should have to bear the costs from that period. 
    We understand that insurance coverage was not available for the period at
    issue, but Intervenors cannot shift responsibility for the uninsured years to
    [the insurer].  [Citations omitted.]

[59]

The
    recent decision of the Supreme Judicial Court of Massachusetts, Suffolk, in
Boston
    Gas Company v. Century Indemnity Company
, 910 N.E. 2d 290 (Mass. 2009), is
    to the same effect.  In that case, the court expressly declined to adopt the
Stonewall
Principle in respect of losses arising from ongoing environmental contamination
    where to do so would violate the clear language of the insuring agreements at
    issue.  The court explained its rejection of the
Stonewall
Principle
    in these terms, at pp. 371  72:

We decline to adopt such an unavailability exception because to
    do so would contravene the limitation of coverage in the Century policies to
    liability attributable to property damage during the policy periods.  As
    Century argues in its brief, the unavailability exception effectively provides
    insurance where insurers made the calculated decision not to assume risk and
    not to accept premiums.  In effect, because the policyholder could not buy
    insurance, it is treated as though it did by passing those uninsurable losses
    to insured periods.  This would not be equitable to insurers if the insured
    purchased coverage for only a few years where there was protracted damage. 
    [Footnotes omitted.]

These comments are apposite in this case.

[60]

I
    conclude that the adoption of the
Stonewall
Principle in this case
    would offend the express terms of the Policies and unjustifiably expand the
    scope of the coverage grants contained in them.  To quote the
Boston Gas
court, the effect of the application of the
Stonewall
Principle here
    would be to provide insurance where insurers made the calculated decision not
    to assume risk and not to accept premiums.  The evident unfairness of this
    result would be visited not on Goodyear, but rather, on the respondents.

[61]

Second,
    although Goodyear cites numerous decisions of the U.S. courts that it says
    reveal that the
Stonewall
Principle has been widely applied in the
    United States, Goodyear also properly concedes that judicial acceptance of the
Stonewall
Principle in that country has been far from universal.

[62]

In
    response to the various authorities cited by Goodyear,
[1]
the respondents marshal an equally impressive list of conflicting American
    authorities in which the
Stonewall
Principle was questioned or
    rejected altogether.
[2]
Indeed, the respondents maintain that a majority of U.S. courts have declined
    to apply the
Stonewall
Principle.

[63]

Based
    on my review of the pertinent U.S. court decisions, I think it is fair to say
    that the appropriateness of the
Stonewall
Principle is controversial
    and its adoption is uneven in the United States, to say the least.

[64]

The
    motion judge was alive to this divide in the American jurisprudence, observing,
    at para. 88, that: American courts have been split in their adoption of [the
Stonewall
Principle].  He noted the various authorities relied upon by the respondents
    in support of this observation, together with the contrary authorities cited by
    Goodyear.  He reviewed many of these conflicting authorities and carefully
    scrutinized the holding and reasoning of the
Stonewall
court.

[65]

Having
    undertaken this analysis, the motion judge observed, at paras. 105-106:

Stonewall
, therefore, was the result of American
    courts effort to contend with all sums versus
pro-rata
allocation. 
    All sums was adopted first but later rejected in favour of
pro-rata
on
    the basis that unfairness would result if an insured were not held responsible
    for periods during which it had self-insured and effectively bargained away
    its access to indemnity.  In
Stonewall
, the Second Circuit responded
    to say that, where no insurance was available, a self-insureds lack of
    coverage cannot be said to have resulted from a bargain.  As a result, it
    truncated the
pro-rata
period so as not to include periods where such
    insurance was not available.  What is crucial is that the
Stonewall
Principle
    was not derived logically from first principles but was the result of a series
    of jurisprudential adjustments made with reference to prior case law.

With all due respect to the Second Circuit Court, as a decision
    that responds to a particular and idiosyncratic legal development,
Stonewall
itself lacks the internal logic necessary to support the proposition that the
    unavailability of insurance is a relevant consideration in the first place. 
    This point has been picked up in American case law that rejects the
Stonewall
Principle.  The Seventh Circuit decision in
Sybron
is instructive in
    this respect ... [The trial judge in
Sybron
], interpreted
Stonewall
as a narrow exception that must consider both the availability of the
    insurance and the intent of the prospective insured.  At page 600 of the appeal
    decision, Judge Easterbrook went further, questioning
Stonewall
altogether. 
    It is clear from his decision that he struggled to grapple with the logic of
Stonewall
given the logic underpinning
pro-rata
allocation:

But instead of asking whether Sybron had some kind of
    insurance, we prefer to ask why it should matter whether Sybron was insured. 
    Suppose it had not set up any casualty reserves for 1986-88...Why would this
    affect the legal obligations of a firm whose last policy expired in 1971?  The
    whole idea of a time-on-risk calculation is that any given insurers share
    reflects the [ratio] of its coverage (and thus the premiums it collected) to
    the total risk.  The full risk is not affected by whether insurance is available
    later.

[66]

In
    the end, the motion judge posed this question, at para. 107: Why then, should
    an Ontario court adopt a principle of the Second Circuit whose logic is not
    evident and whose acceptance into American law has been far from unanimous?

[67]

In
    my opinion, the motion judges sceptical stance regarding the
Stonewall
Principle was fully justified.  The courts in the United States are divided, as
    the motion judge suggested, regarding the appropriateness of applying the
Stonewall
Principle to apportion liability among multiple insurers and their insured
    in light of the involuntary unavailability of appropriate liability insurance
    for an insured.

[68]

Indeed,
    there is no unanimity among U.S. courts concerning the validity of the underlying
    premise of the
Stonewall
Principle, namely, that the unavailability of
    reasonably priced liability coverage for asbestos-related risks in the United
    States years after the expiration of the relevant insurance policies should
    affect the allocation of loss under the expired policies.  As the motion judge
    indicated, the logic of this premise has been seen by some U.S. courts, rightly
    in my view, as highly suspect.

[69]

The
    lack of consensus in the post-
Stonewall
American jurisprudence on
    these issues demonstrates that the
Stonewall
Principle is far from
    settled law, even in the United States.  This militates strongly against the
    importation of the
Stonewall
Principle into Ontario law.

[70]

Third,
    in my opinion, public policy considerations weigh against acceptance of the
Stonewall
Principle in Ontario.

[71]

As
    the motion judge observed, at para. 111, there is no right to insurance.  By
    invoking the
Stonewall
Principle, Goodyear essentially seeks to shift
    to the respondents the risks attendant on its own business decision to market
    asbestos-containing products.  There is no contractual foundation, or
    consideration, for this deemed transfer of risk.

[72]

The
    public interest in matters such as these favours stability and predictability
    in the recognition and assignment of liability for insured risks.  This, in
    turn, compels that parties generally be held to their commercial bargains.  To
    hold otherwise would be to promote uncertainty in commercial affairs and the
    insurance marketplace.  I endorse the motion judges comments, at para. 111:

When any manufacturer brings a product to market, it is
    responsible for the attendant risks.  Insurers may choose or decline to provide
    coverage for that risk.  While insurers may freely contract to indemnify the
    manufacturer, they are by no means required to do so.  Further, where an
    insurer deems it no longer to be commercially viable to provide such
    indemnification, it has the freedom not to contract ... I see no compelling
    reason  and surely none grounded in fairness  why an insurer who has made a
    business decision not to provide coverage should be forced to do so because it
    was not available elsewhere.

[73]

Finally,
    it must be underscored that the
pro-rata
allocation method and the
    continuous trigger theory are judicially-conceived constructs that are
    themselves designed to promote fairness.  The motion judge recognized this, at
    para. 110, when he commented, 
[p]ro-rata
allocation and the
    continuous trigger theory are all about fairness.  He continued, at para. 110:

That the effect of these mechanisms is that a payout may not
    exceed Goodyears deductibles, for which it bargained (and paid a corresponding
     and no doubt lower  premium), is not unfair: Goodyear is receiving precisely
    what it bargained and paid for.

I agree.

[74]

I
    therefore conclude that the adoption of the
Stonewall
Principle in
    Ontario is neither appropriate nor necessary to achieve a fair allocation of
    loss among the parties in respect of the U.S. Claims in accordance with the
    cover for which they bargained.  Accordingly, I would reject Goodyears
    challenge to the motion judges refusal to adopt the
Stonewall
Principle.

(2)

Should the Deductibles be Prorated?

[75]

Like
    its argument regarding the
Stonewall
Principle, Goodyear seeks to
    cloak its proration of deductibles submission in notions of fundamental
    fairness.  It argues in its factum  with little elaboration  that the
    deductibles provisions of the Policies are ambiguous.  Given that ambiguity,
    Goodyear submits that if the
pro-rata
allocation method is used to
    allocate losses over multiple policy periods, fairness dictates that the
    deductibles applicable over the same policy periods should be similarly
    prorated.

[76]

The
    motion judge rejected this argument, holding, at para. 129: I have no trouble
    finding that the [Policies] unambiguously call for deductibles to be applied
    separately to each claim.  He concluded, at para. 131:

The Policies clearly and unambiguously dictate that Goodyear
    must cover a certain, pre-determined, and bargained for amount for each policy
    period before the coverage is triggered.  I see no reason why this should
    change simply because that coverage is arrived at by way of a
pro-rata
allocation, nor do I see how doing so would be unfair.

[77]

I
    agree.  The deductibles provisions of the Policies oblige Goodyear, in clear
    and unambiguous language, to pay a specified deductible on a
per
-claims
    basis.  A typical deductible clause under the Policies reads:

It is hereby understood and agreed that
each claim under
    this Policy
shall be adjusted separately and
from each such separate
    claim
shall be deducted an amount of Ten Thousand Dollars ($10,000.00). 
    Such amount to be borne by the Insured.  [Emphasis added.]

[78]

Thus,
    each of the Policies provides for the payment of a fixed deductible in respect
    of each...separate claim that triggers the insurers indemnification
    obligations.  There is no language in the Policies contemplating adjustment of
    the deductibles when other policies, even multiple policies over multiple
    policy periods, are also triggered to respond to the same claim.  The payment
    of the deductibles is an agreed contractual prerequisite to the insureds
    ability to access the liability coverage afforded under the Policies.

[79]

Further,
    as Goodyear fairly concedes, there is no Canadian precedent for the proration
    of deductibles in continuing loss, multiple policy period cases.  The existing
    authorities endorse the application of full deductibles.  See for example,
Alie
.

[80]

Nor
    does the relevant American jurisprudence clearly support the proration of
    deductibles in circumstances analogous to those of this case.  On this issue,
    as well, the U.S. courts appear to be divided.  Moreover, in those U.S. cases where
    such proration has been endorsed, the case for proration appears to have been
    grounded in part on the ambiguity of the contractual language of the insurance
    policies in question.  As I have said, I see no ambiguity in the deductibles
    clauses of the Policies at issue in this case.

B.      The Cross-Appeal

[81]

The
    respondents cross-appeal is premised on Goodyears success on its appeal.  As
    I would dismiss Goodyears appeal for the reasons given, it is unnecessary to
    address the issue raised on the cross-appeal.

VII.    Disposition

[82]

I
    would dismiss the appeal and the cross-appeal.  I would award the respondents
    their costs of the appeal, fixed in the amount of $25,000 as agreed by the
    parties, inclusive of disbursements and HST.

Released:

JUN 13 2013                                    E.A.
    Cronk J.A.

JL                                                    I
    agree John Laskin J.A.

I
    agree Alexandra Hoy J.A.





[1]
See
Keene Corp. v. Insurance Co. of North America
, 667 F.2d 1034 (D.C.
    Cir. 1982);
Chemical Leaman Tank Lines, Inc. v. Aetna Casualty & Surety
    Co.
, 177 F.3d 210 (3rd Cir. 1999);
Olin Corporation v. Insurance
    Company of North America
, 221 F.3d 307 (2nd Cir. 2000);
Mayor and City
    Council of Baltimore v. Utica Mutual Insurance Co.
, 802 A. 2d 1070 (Md.
    Ct. Spec. App. 2002).  See also, for the origins of the
Stonewall
Principle,
Owens-Illinois, Inc. v. United Insurance Co.
, 650 A. 2d 974
    (N.J. 1994).



[2]
These cases include
Sybron Transition Corp. v. Security Insurance of
    Hartford
, 258 F.3d 595 (7th Cir. 2001);
AAA  Disposal Systems, supra
;
Reichhold Chemicals, Inc. v. Hartford Accident
, 750 A. 2d 1051 (Conn.
    1999);
Boston Gas Company, supra; NL Industries, Inc. v. Commercial Union
    Insurance Co.
, 926 F. Supp. 446 (N.J. Dist. Ct. 1996);
Mid American
    Energy Company v. Certain Underwriters at Lloyds London
, 2011 WL 2011374
    (Iowa Dist. Ct.).


